DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.
Status of claims
Canceled:
11-12
Pending:
1-10 and 13
Withdrawn:
none
Examined:
1-10 and 13
Independent:
1 and 13
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103
x
CRM
"computer-readable media" and equivalent language

101 JE(s)
x
IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a) and similarly for 112/b, etc.

112 "Means for"
x
N:N
page:line

112 Other




Double Patenting



Priority
Priority is claimed to as early as 6/13/2016.

Objection to the presentation of the claims
The format of the amendment to the claims is objected to.  The font annotating changes is not amenable to character recognition (i.e. does not scan -- this effect may be seen by downloading from PAIR the amendment as actually entered into the record).  The font for the changed recitations should be the same as the font for unchanged recitations, except that underlining, strikethrough, etc. should be used per MPEP 714.II.C.  Possibly color or grayscale font was used to designate changes, which font does not render solid letters, and those letters do not scan.  "Legibility includes ability to be... scanned so that... paper can be electronically reproduced by use of digital imaging and optical character recognition" 


Claim objections
Claims 1-10 and 13 are objected to because of the following informalities.  Appropriate correction is required.  In each objection the claims are definite with respect to the issues cited here because interpretation would have been sufficiently clear to PHOSITA, but nonetheless the claims are objected to for consistency among the claims or as otherwise indicated.  With regard to any suggested amendment below to overcome an objection, in the subsequent examination it is assumed that each amendment is made.  However, equivalent amendments also would be acceptable.  Any amendments in response to the following objections should be applied throughout the claims, as appropriate.
The following issues are objected to:
Claim
Recitation
Comment
1, 13
A system for assessing the functional ability
The term lacks antecedent and should be recited as "[[the]]a functional ability..."
2-10
A system...
In all instances, when a dependent claim refers to the claim from which it depends, then "[[A]]The system..." is preferred, as is common in U.S. practice.
5
obtain the task-specific complexity signal based on the accessed data
Possibly, instead of "based on," what is intended is "from" or "from within"?
8, 10
...at least one of: the person; a medical practitioner; and a caregiver.
Generally, in a list of simple elements, commas are appropriate instead of semi-colons.



Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-10 and 13 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  

The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
1
a task identification unit
Indefinite under 112/b after invoking 112/f. Recites means (or an equivalent, nonce term, here "unit") and function and/or result (here "task identification") without specifying steps or structure to prevent invoking, and it is not clear that the specification discloses sufficient structure, material, or acts (e.g. 6:24-27), noting that any disclosure must be clearly linked to the invoking recitation and that the above citation to the specification does not clearly disclose structure sufficient to satisfy 112/b.  While inputs and outputs are disclosed, there is not clear disclosure of analysis required to proceed from inputs to outputs.  MPEP 2181 pertains, and MPEP 2187, FP 7.34.23 lists options for overcoming the rejection.  In particular, in this instance, one option is to delete the invoking recitation and recite only the subsequent steps.
1
a task complexity unit
Indefinite under 112/b after invoking 112/f. Recites means (or an equivalent, nonce term, here "unit") and function and/or result (here "task complexity") without specifying steps or structure to prevent invoking, and it is not clear that the specification discloses sufficient structure, material, or acts (e.g. 8:30-33, 16:17-21, 17:21-33), noting that any disclosure must be clearly linked to the invoking recitation and that the above citation to the specification does not clearly disclose structure sufficient to satisfy 112/b.  While inputs and outputs are disclosed, there is not clear disclosure of analysis required to proceed from inputs to outputs.  MPEP 2181 pertains, and MPEP 2187, FP 7.34.23 lists options for overcoming the rejection.  In particular, in this instance, one option is to delete the invoking recitation and recite only the subsequent steps.  In particular, in this instance, one option is to delete the invoking recitation and recite only the subsequent steps.



a functional ability unit
Indefinite under 112/b after invoking 112/f. Recites means (or an equivalent, nonce term, here "unit") and function and/or result (here "functional ability") without specifying steps or structure to prevent invoking, and it is not clear that the specification discloses sufficient structure, material, or acts (e.g. 6:28-31), noting that any disclosure must be clearly linked to the invoking recitation and that the above citation to the specification does not clearly disclose structure sufficient to satisfy 112/b.  While inputs and outputs are disclosed, there is not clear disclosure of analysis required to proceed from inputs to outputs.  MPEP 2181 pertains, and MPEP 2187, FP 7.34.23 lists options for overcoming the rejection.  In particular, in this instance, one option is to delete the invoking recitation and recite only the subsequent steps.
1
a risk analysis unit
Indefinite under 112/b after invoking 112/f. Recites means (or an equivalent, nonce term, here "unit") and function and/or result (here "risk analysis") without specifying steps or structure to prevent invoking, and it is not clear that the specification discloses sufficient structure, material, or acts (e.g. 6:1-4, 18:1-22), noting that any disclosure must be clearly linked to the invoking recitation and that the above citation to the specification does not clearly disclose structure sufficient to satisfy 112/b.  While inputs and outputs are disclosed, there is not clear disclosure of analysis required to proceed from inputs to outputs.  MPEP 2181 pertains, and MPEP 2187, FP 7.34.23 lists options for overcoming the rejection.  In particular, in this instance, one option is to delete the invoking recitation and recite only the subsequent steps.
1
A system..., the system comprising:
a task identification unit adapted to receive... and to identify...
Claim 1 is to a 101 machine or manufacture limited according to its claimed structure, but it is not clear what is the structure associated with the recited "...receive... and to identify..." and similar process steps.  The recited "unit" is not interpreted as requiring structure clearly linking the recited "system" to the recited steps in a structural sense appropriate to a claim to a machine or manufacture.  This rejection might be overcome by, for example, reciting a storage device and stored-instructions configured according to the recited steps as supported at 11:1-11 of the specification.
1
an assessment unit adapted to determine an ability of the person to perform
the identified task
The relationship is unclear between this recited "an ability of the person to perform the identified task" and, for example, the instance in the similar recitation in the preamble.

This same issue also occurs in the "functional ability unit."



a functional ability unit...
a determined functional ability of the person...

an assessment unit adapted to determine an ability of the person to perform the identified task based


The relationship is unclear between the recited "a determined functional ability of the person" and the recited "an ability of the person to perform the identified task."  Relatedly, the first instance is recited as "determined," but it appears that the "ability" is not determined until the second instance.  The relationship is unclear between the two units.

Claim 13 is rejected similarly.
2
the person's perceived risk of the identified task
Lacks clear antecedent.  Possibly, instead: "a perceived risk of the person."  However, there also should be clarity as to any relationship to the already-recited "a risk of the identified task."
3
the environment
Lacks clear antecedent.  Possibly, instead, "[[the]]an environment" may be recited.
3-4
A system according to claim 1, wherein the one or more sensor signals are representative of a detected value of a property of at least one of: the person; and the environment, and to identify the task to be performed by the person based on the received sensor signal.
The relationship is unclear between the recited "A system according to claim 1, wherein..." and the recited "and to identify..."  Grammatically, the two portions of the claim are not properly related.  Possibly, the claim should read: "...are representative... and [[to ]]identify...," but generally it is not clear what is the intended subject of the verb "to identify."

Also, a semi-colon is not the correct punctuation in this instance, and generally a list having only two elements should not have punctuation before the "and."

Claim 4 is rejected similarly.
3
the received sensor signal
The relationship is unclear between this recitation and the "...receive one or more sensor signals..." of claim 1.  Also, claim 3 actually recites two instances of signal(s), and all instances should be consistent and/or clearly distinguished.  Possibly, "...the one or more s..."



the sensor signal representative of the detected value
Lacks clear antecedent.
5
to access data stored the task complexity data store
Not interpretable, possibly "...in the..."
6
an ability of the person to perform the identified
task
The relationship is unclear between this instance and the one or more instances in claim 1, e.g. in the preamble of claim 1 and in the "assessment unit" element of claim 1.
6
further based on historical information...
Relatedly, it is not clear what is the intended context of the recited "further," i.e. "further" with respect to what in particular?  The relationship is unclear between the recited "historical information" and the "based on the..." in the "assessment unit" element of claim 1.  In addition to remedying the above preceding rejections, possibly the recited "further" should precede "adapted" rather than "based on."
6
one or more previously determined
representations the person's functional ability
Not interpretable; possibly "...representations of the..." 
9
adapted to store... based in a database
The recited "store... based in a database" is unclear and appears to be use of the terminology contrary to its ordinary meaning without sufficient explanation.  The specification does not clearly resolve this issue and does not define this use of the terminology.  The requirements for clarity in this situation are discussed in MPEP 2173.05(a) and in particular §III therein ("TERMS USED CONTRARY TO THEIR ORDINARY MEANING MUST BE CLEARLY REDEFINED IN THE WRITTEN DESCRIPTION").  Possibly: "...adapted to store... [[based ]]in a database..."



...downloadable from a communications network, or storable on...
Unclear optionality or conditionality.  MPEP 2111.04 and 2173.05(h).II pertain.  It is not clear what the recited "computer program product" actually is required to comprise, structurally.  It appears that three alternatives are listed with respect to the recited "computer-readable
program code," i.e. (i) that the code might be downloaded in the future, (ii) that the code might be stored on the product, or (iii) that the code is required to be stored on "a computer-readable storage medium."  The first two alternatives are interpreted as reading on intended use such that it is not clear how they relate to the actually required embodiments of the claim.  Regarding alternative (iii), the relationship is unclear between the recited "computer-readable storage medium" of (iii) and the "computer program product" of the preamble.  Possibly, since the claim is to the recited "computer program product" and the structure of that machine or manufacture, then whether the "program" is "downloadable," etc. should be recited as an additional property of the program, separate from and after a clear recitation that the "computer program product" must, as a limiting, structural aspect of the claimed invention and its scope, comprise structure corresponding to the recited program steps, e.g. the computer program product must comprise the program and the program must be configured to perform the recited steps.
13
which computer-readable program code, when run on a computer causes the computer to perform the steps of:...
A claim to a machine or manufacture, e.g. here a "computer program product," cannot directly recite a process step such as "causes."  MPEP 2173.05(p).II pertains.  Possibly such a step may be claimed indirectly via the structure of stored computer instructions, e.g. "is configured so that, when run on a computer, it would cause[[s]]...," properly focusing on the structural configuration of the claimed "product."

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.

Claim interpretations
The following claim interpretations apply:
Claim
Recitation
Comment
1
an assessment unit
Definite under 112/b after properly invoking 112/f. Recites means (or an equivalent, nonce term, here "unit") and function and/or result (here "assessment") without specifying steps or structure to prevent invoking.  However, it is clear that the specification discloses sufficient structure, 

risk
In a BRI, the recitation reads on multiple forms of risk, for example: risk of mishap or injury in attempting to perform, risk of failure, risk that a person's medical or demographic particularities affect ability to perform or affect the above risks, etc.  The specification exemplifies but does not define the recited "risk" (e.g. 4:1-33).
5
adapted to store data relating to factors that influence required levels of functional ability to perform tasks
In a BRI, the recited "relating to factors that influence required levels of functional ability to perform tasks" does not clearly limit the claim since any "data store" will be inherently "adapted" in the recited manner, at least in terms of structure and to some extent within a BRI, simply by virtue of being a "data store."  This "system" claim is scoped according to its recited structure, and the recited "relating to..." does not clearly require any further adaptation of the recited "data store," at least not for the intended use of storing data "relating to..."
7
an input interface adapted to receive an input for defining or modifying at least one of:...
All after "for" reads on intended use and does not clearly limit the structure of the recited "interface" or "system."  That is, it is not clear that the subsequent recitation requires any particular structure not already possessed by any "input interface."


Claim rejections - 35 USC 103
	In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 and 13
Claims 1-10 and 13 are rejected under 35 USC 103 as unpatentable over Fried (as cited on the 11/27/2018 IDS).

Claims 1-10 and 13 recite inventions for assessing the functional ability of a person to perform a task.

Regarding claim 1, automating one or more activities, such as the recited software-implemented steps relative to equivalent manually or mentally performed steps in the art, would have been prima facie obvious to PHOSITA (see MPEP 2144.04.III).
The recited identify the task to be performed and associated recitations are taught as at least the particular activities analyzed by Fried (p. 748, 1st col., 1st para.; and entire document).
The recited task complexity and associated recitations are taught as at least Fried's "complex activities" and analysis of varying complexity (abstract; p. 748, 2nd col., 2nd para.; p. 751, 2nd col., 2nd para.; p. 753-754, 756-759; and entire document).
The recited functional ability of a person and associated recitations are taught as at least Fried's "Measures of physical function," "ability to perform" and analyses of such ability (abstract; p. 748, 1st col. & 2nd col.; p. 751, 2nd col., 2nd para.; and entire document).
task-specific risk and associated recitations are taught as at least Fried's "risk factors" and "tasks that are more specifically related to a common set of risk factors" (abstract; p. 748, 2nd col., 3rd para.; and entire document).  The above claim interpretation regarding risk pertains.
The recited determined ability of the person to perform an identified task and associated recitations are taught as at least "predictive of incident physical disability or maintenance of good function," "standardized performance-based measures of physical function" and "Assessment of physical function" (p. 748, 1st col., 2nd para.; p. 749, 1st col., 3rd para.; p. 749, §"Assessment of physical function;" and entire document).
To the extent that the limitations of the claims throughout this rejection are not explicitly taught with the recited relationships and sequencing among limitations or are taught by different embodiments within the same reference as for example among the recited "identification," "complexity," "functional ability," "risk analysis" and "assessment," then in the absence of a secondary consideration to the contrary it would have been prima facie obvious to PHOSITA to try the recited combination of limitations as those limitations are taught individually as described above.  Trying the recited combinations would have been examples of combining prior art elements, in some instances elements taught within the same reference, according to known methods to yield predictable results and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.

The art is applied to claims 7-10 and 13 as described for claim 1, basic input and output operations being prima facie obvious as for obviousness to automate above.  Claim 9 also reads on the record keeping of Fried (§"METHODS;" and entire document).

Claim 2 specifies types of risk, at least one of which, caregiver's perceived risk, reads on Fried's "risk factors for disability" (p. 757, last para.; and entire document).  Fried also teaches the concept of self-reporting (Tables 2-3 and associated text; and entire document).

Claims 3-4 specify sensor detection of a property of the person or the environment and read on any of the senses of any individual of Fried, for example eyesight identifying any aspect of a task to be performed (abstract, p. 748, 1st col.; and entire document), in which interpretation the recited "system" comprises the individual of Fried.

Claim 5 specifies factors that influence required levels of functional ability to perform tasks and reads on Fried's groupings of tasks (Tables 3-4 and related text; and entire document).

Claim 6 specifies historical information relating to functional ability and reads on Fried's "history of... loss of balance..." and other histories taught by Fried (p. 750, 2nd para.; and entire document).


Claim rejections - 101
35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
For each rejection below, dependent claims are rejected similarly as not remedying the rejection, unless otherwise noted.

Judicial exceptions (JE) to 101 patentability

Judicial exceptions (JE) to 101 patentability
Claims 1-10 and 13 1are rejected under 35 USC 101 because the claimed inventions are not directed to patent eligible subject matter.  After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more JEs (i.e. an abstract idea, a natural phenomenon, a 
In Alice, citing Mayo and Bilski, two Mayo/Alice questions determine eligibility under 101: First, is a claim directed to a JE?  And second, if so, does the claim recite significantly more than the JE?  
MPEP 2106 and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.

1st Mayo/Alice question: abstract idea
Preliminarily, at this 1st step of the analysis, elements of independent claim 1 are interpreted as directed to the abstract idea of assessing ability of a person to perform a task including the JE elements of "...identify..." and "...determine... and... generate...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below. 
Preliminarily, at this 1st step of the analysis, elements of independent claim 13 are interpreted as directed to the abstract idea of assessing ability of a person to perform a task including the JE elements of "identifying...," "determining..." and "generating...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below.
BRIs of the claims are analogous to an abstract idea in the form of at least a mental process, at least equivalent to a computer-implemented process, including obtaining and comparing intangible data (e.g. Cybersource, Synopsys and Electric Power Group).  In a BRI, it is not clear that the claim 
The preceding case law examples are cited for the basic form of their identified abstract ideas, and analogy to these example abstract ideas need not be within the same technology field, 101 analysis generally being assumed to be neutral with respect to technology field. 
It is not clear that any additional element (or combination of such elements) integrates the exception(s) into a practical application.  
Therefore, in answer to the 1st Mayo/Alice question, the above JE elements are directed to abstract ideas.   
As in Alice (at 306, as cited in the MPEP above) and Bilski (as cited in Alice, id), an abstract idea may comprise multiple abstract elements or steps (i.e. from Alice: "a series of steps" at 306) and need not be a single equation, relationship or principle.

2nd Mayo/Alice question
Addressing the second Mayo/Alice question, all elements of claims 1 and 13 are part of one or more identified judicial exceptions (as described above), except for elements identified here as conventional elements in addition to the above judicial exceptions:  
The recited "...receive...signals..." and "...obtain a... signal..." (claims 1 & 13) are conventional elements of a laboratory and/or computing environment and/or conventional data gathering/input elements, as exemplified by Fried (as cited on the 11/27/2018 IDS), and generally it is understood that the examples in the reference are well-known and routine.  
It is emphasized that, outside of an improvement argument, analysis of what is conventional generally pertains to the above-identified additional elements and not to elements earlier identified as part of a judicial exception.  
It is not clear that any claim improves its technology field by applying an improvement to an additional element of the claim for all claimed embodiments.  For example, it is not clear that all embodiments of any claim result in a specific improvement applied via an additional element and in 
Suggestions regarding these distinctions and regarding advancing examination by improvement argument versus non-conventional additional element argument are provided in the bullets at the end of this rejection.

Summary and conclusion regarding claims 1 and 13
Summing up the above Mayo/Alice analysis of claims 1 and 13, each viewed as a whole and considering all elements individually and in combination, no claim recites limitations that transform the claim, finally interpreted as directed to the identified JE(s), into patent eligible subject matter, and it is not clear that any claim is sufficiently analogous to controlling case law identifying an example of an eligible claim. 

Remaining claims
Claims 2-3 and 6-10 add elements which also are part of the identified JEs for the same reasons described above regarding the independent claims and therefore do not provide the something significantly more necessary to satisfy 101.
Elements of the following claims are additional elements but nonetheless are conventional elements of a laboratory or computing environment, conventional data gathering elements or conventional post-processing elements, as in the following specific examples which also are understood to be well-known and routine: 
claim 4: "a sensor...," as exemplified by Fried and 
claim 5: "a... data store...," as exemplified by Fried.
None of the dependent claim elements provides the something significantly more than the identified JE(s) necessary to satisfy 101.
Overcoming a JE-based rejection
Possible avenues to overcoming a 101 judicial exception (JE) rejection are discussed and exemplified in the MPEP as cited above, including among the step 2A, 2nd prong, bulletized "considerations."
Below is a non-exhaustive list of example arguments, possibly including evidence, any one of which may overcome the rejection:

1st Mayo/Alice step: improvement and therefore no JE -- Step 2A, 2nd prong, 1st consideration at MPEP 2106.05(a) -- A claim is not directed to a JE by virtue of integration into a practical application.  At least the following Federal Circuit opinions may be relevant to an argument in this context, in particular if a claim is sufficiently computer-related and/or improves its otherwise relevant field: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re... Stanford (CAFC 3/11/2021, precedential).  Since several of these opinions relate to inventions which were to some extent computer-related, the particular field in which asserted improvement occurs should be addressed clearly.  These arguments generally rely on there being an "improvement" clearly on the record.  One approach to clearly placing an improvement argument on the record is to show that: a particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and any improvement is either explicitly recited or is inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments of a properly supported claim.

2nd Mayo/Alice step: non-conventional additional element, corresponding to step 2B of the MPEP 101 analysis-- A claim includes an element in addition to the JE (i.e. "an additional element") which, either individually or in combination with another additional element, was non-conventional (i.e. not well-understood and routine).  At least the following Federal Circuit opinions may be relevant to an argument in this context: Diehr, Alice, Content Extraction and BASCOM.  This example also applies to natural product rejections.


Citations to art
	In the above citations to documents in the art, rejections refer to the portions of each document cited as example portions as well as to the entirety of each document, unless otherwise noted in the situation of lengthy, multi-subject documents.  Other passages not specifically cited within a document may apply as well.


Conclusion
No claim is allowed.
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.


Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  

The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631